Title: Editorial Note
From: 
To: 

Upon his marriage to the widow of Daniel Parke Custis on 6 Jan. 1759, GW assumed the management of what was at the time one of the most profitable estates in Virginia. The Custis estate, which included plantations in six counties in eastern Virginia worked by slaves valued at nearly £9,000 Virginia currency, was largely the creation of Martha Custis’s father-in-law, the eccentric John Custis (1678–1749). Himself heir to nearly five thousand acres on Virginia’s Eastern Shore, John Custis gained control of twice that acreage after he married Frances Parke, elder daughter and principal heir of the notorious Daniel Parke. Custis brought to the development and management of his extended estate a combination of qualities rare in eighteenth-century Virginia: a scientific as well as a practical knowledge of agriculture, a keen business sense, and, rarest of all, an abhorrence of debt. At his death in 1749 Custis left to his son and heir, Daniel Parke Custis (1711–1757), large liquid assets in addition to a collection of debt-free and profitable plantations strung along the York River and Queens Creek and on the Eastern Shore. When eight years later, on 8 July 1757, the younger Custis died intestate, his inheritance was intact. He added a productive 2,880–acre plantation in King William County to the 15,000 acres that he inherited, and his personal property and slaves were eventually appraised at £30,000 current money. As his father had done, he kept a large sterling reserve: his accounts current and other liquid assets in England came to about £10,000 at the time of his death. He was survived by his wife of eight years, the 26-year-old Martha Dandridge Custis, and their two children, John Parke (Jacky) Custis, age 2, and Martha Parke (Patsy) Custis, a babe in arms. As the widow of a man dying without a will, Martha Custis by law was allowed outright ownership of one-third of her late husband’s personal property and was given a life right to one-third of his land and slaves. The two children were each entitled to one-third of their father’s personal property, and the boy, John Parke Custis, as heir at law, would inherit all of
  
        his father’s land and slaves, two-thirds of each vesting immediately and the other one-third upon the death of his mother. Until her marriage to GW less than eighteen months after Daniel Parke Custis’s death, Martha Custis, aided by plantation manager Joseph Valentine and advised by her attorney John Mercer, conducted the affairs of the prospering Custis estate, selling surplus produce to tenants and other Virginians, shipping tobacco to Britain for sale, corresponding with and ordering goods from British merchants, and, in particular, making sizable loans to a number of her neighbors and kinsmen. These loans largely depleted her late husband’s cash reserves in sterling. To qualify as administratrix of her late husband’s estate she had to post bond for the full estimated value of the estate; the condition of her bond was that she prepare “true and perfect inventory” and a “just account” of the estate. After she had posted bond within a short time, the court (in New Kent County) granted her letters of administration and appointed appraisers in each county to assign values to the inventoried slaves and personal property in the counties where the Custis plantations were located (see doc. III-A–1). These county appraisals were in October 1759 to become the basis for the first division of Custis property. When Mrs. Custis became Mrs. Washington in January 1759, the law gave GW effective control of all his bride’s property, including her dower rights. Circumstances dictated that GW also assume the overall management of the affairs of the Custis estate. Although John Robinson had agreed in 1758 to become guardian of the Custis children, he had refused to have anything to do with managing their property (see doc. I, n.4). GW needed to learn precisely how the estate was to be administered, how his (or his wife’s) share of the estate and that of each of the two children should be determined and how and by whom the children’s property should be managed. Of particular importance was the question whether the selling of the property was required or if an equitable and legal assignment of shares could be made without breaking up the estate. It was to address these and other matters relating to the Custis estate that GW returned to Williamsburg on 18 April 1759, after having left there hardly two weeks before to conduct his bride up to Mount Vernon. As soon as he got to Williamsburg, GW directed a series of written questions to his lawyer John Mercer about what the law required as to the division of the estate and as to its subsequent management (doc. I). GW also had questions for Mercer about the possible adverse effects on Martha’s dower rights should the long-standing Dunbar case go against the heirs of Daniel Parke Custis. Mercer’s responses (doc. II) to GW’s queries were generally reassuring. Mercer
  
  was certain that the General Court would not force a breakup of the estate to its hurt. Rather, he held, it would appoint commissioners who, after reviewing a general accounting of the Custis property, would simply assign for the court the estate’s assets and liabilities in such a way as to give Martha Washington and both her children shares as nearly equal as could be. The law, Mercer confirmed, gave GW control during her lifetime of his wife’s property, including the land and slaves she held by dower rights, and therefore gave him as well the management of her two children’s property at least until the one and then the other reached the age of 14. GW’s queries make it clear that Martha had made little progress in settling Daniel Parke Custis’s estate since qualifying as administratrix in 1757. The Virginia law provided for the settling of estates in the court of the county where the testator, or a person who died intestate, had his “mansion house”; but it also provided the option of settling an estate in the General Court at Williamsburg whenever the estate was valued at more than £100. It was the court in New Kent County where Custis had resided, not the General Court, which in 1757 granted the administration of the estate to Martha Custis and appointed the appraisers of Custis’s property. Although the records for this period of neither the New Kent County court nor the provincial court have survived, the documents in GW’s Account Book listing the value of Custis’s slaves and other belongings (doc. III-A–1) indicate that the appraisers in the various counties in 1757 and 1758 returned the inventories to New Kent County. It apparently suited GW’s convenience in 1759 to transfer the handling of the Custis estate from the New Kent County court to the General Court at Williamsburg, for the commissioners’ report of October 1759 (doc. III) establishes that in April 1759 GW’s attorney John Mercer instituted proceedings in the General Court to have that court instead of the county court settle the estate of Daniel Parke Custis. GW’s hasty return to Williamsburg on 18 April 1759 was prompted by his knowledge that the General Court was by law to hold its spring session from 10 April to 7 May and would not sit again until October 1759. Exactly when John Mercer began proceedings in the General Court is uncertain, but on 28 April the General Court issued an order appointing commissioners to initiate the settlement of the Custis estate. No copy of the orders of the court to the commissioners has been found, but four commissioners in October 1759 reported their compliance with the court’s orders (doc. III), first, to assign Martha Washington “her Dower in the Lands and Slaves” (see doc. III-A; quotation is from doc. III), second, to secure a general accounting of Daniel Parke Custis’s estate (see doc. III-B), and third, to provide three separate
  
        accounts setting forth an equitable division of the assets and liabilities of the estate among the three heirs (see docs. III-C–1, III-C–2, and III-C–3). In its April 1759 session the General Court also confirmed that GW should have “the care of” the two-thirds of the Custis estate belonging to his wife’s children. The fall session of the General Court in 1759, in which the court accepted the commissioners’ general account of the Custis estate and their division of its appraised assets (docs. III-A, III-B, III-C–1, III-C–2, and III-C–3), was set by law to begin on Wednesday, 10 Oct., and to complete its session on 1 Nov. 1759. GW arrived in Williamsburg on about 26 Oct.; either before or shortly after his arrival the court received the required documents from the commissioners it had appointed in April. The general account of the Custis estate (doc. III-B) reveals assets, other than land but including slaves, of £4,853.14.1½ sterling and £23,632.13.7½ current money, making a total of about £30,000 current money. The individual accounts, which were to provide the basis for the eventual division of the estate among the three heirs (docs. III-C–1, III-C–2, III-C–3), credit each heir with his or her one-third (£1,617.18 sterling, £7,618.7.11½ current) of the net estate as displayed in the general account, debiting each account by one-third the total of the estate’s expenses and by the appraised value of the slaves and other assets assigned to each heir. Martha Washington’s (GW’s) estate account shows her in possession of one-third of the estate’s slaves and somewhat less than one-third of the value of its inventoried goods and livestock, while John Parke Custis’s account shows him in possession of the remainder of the slaves and rather more than his one-third share of the estate’s goods and livestock. Martha Parke Custis, who was to receive none of the estate’s slaves (or lands), had assigned to her as yet little or nothing of its other assets. As the individual accounts of the heirs confirm, only that part of the estate which had been listed and appraised in the county inventories as reported in the general account (doc. III-B) was being assigned to the heirs in October 1759. The appraised value of all the items listed in the county inventories (doc. III-A–1)—slaves, livestock, unsold crops, goods, and supplies—came to less than one-half the estate’s total value showing in the general account, which of course did not include the value of the estate land. The undivided estate assets—the estate balance, amounting to about 57 percent of the whole in October 1759—were financial, or paper, assets consisting mainly of loans made by Martha Custis during her brief widowhood. Until the final settlement of the estate in 1761, the three heirs shared equally the profit derived from both the divided and the undivided assets of the estate.  In April 1761 at the spring session of the General Court, two years after first petitioning the court, GW and John Mercer initiated further proceedings to complete the division of the Custis estate. GW was in Williamsburg well before the court was due to convene on 10 April and was in town at least as late as 13 April. It probably was at this the first of its sessions in 1761 that the court appointed the commissioners to examine GW’s accounts for the Custis estate and for John Parke Custis and Martha Parke Custis. Before GW got back to Williamsburg in the fall for the next session of the court held in October and November 1761, John Mercer secured, on 21 Oct., an order from the court appointing GW guardian of the two Custis children. On 5 Nov., the day before the court was due to end its session, the court-appointed commissioners certified (doc. IV) that they had found GW’s estate accounts correct and closed them out as of April 1761. The new accounts that GW set up for his wards at the settlement of the estate in 1761 (docs. IV-B and IV-C) show that Martha Parke Custis received most of the undivided estate assets, which consisted of financial assets, and that John Parke Custis received none. No separate account for the dower property has been found, though it seems certain that GW kept such an account; in any case, the financial assets that did not go to Martha Parke Custis went to her mother Martha Washington. The settlement of Daniel Parke Custis’s estate generated a large number of documents between 1757 and 1761. Those prepared by GW and John Mercer for the commissioners appointed by the General Court in April 1759 and returned by the commissioners to the General Court in October 1759, and the document returned by the second court-appointed commission in November 1761 certifying to the court that the commissioners had examined GW’s Custis accounts in connection with the final division of the estate, were all presented to the court with supporting documents for the public record, which in turn were often derived from still other documents such as preliminary inventories or accounts of one kind or another. Because the records of Virginia’s General Court were burned in Richmond in 1865, none of the court’s documents relating to the Custis estate have survived. Fortunately, however, there are copies or drafts of what appear to be most if not all of the papers presented to the court in 1759 and 1761 as well as copies of a number of related documents. These are either in GW’s Guardian’s Account Book, 1761–1773, deposited in the library of Washington and Lee University, Lexington, Va., or in the Custis Papers in the collections of the Virginia Historical Society in Richmond. At some point soon after the General Court made GW guardian of the two Custis children in the fall of 1761, GW opened an account
  
     book (ViLxW) to keep the financial records of his two wards. In the first third of the book he copied documents relating to the settlement of the Custis estate, 1757–61. He begins with the documents relating to the initial division of the assets of the estate in the fall of 1759, the first of which is the report of the commissioners to the General Court (doc. III) approving schedules A, B, and C for the division in 1759. Immediately following is the text of Schedule A (doc. III-A) setting off the widow’s dower. In the absence of court records, it is assumed that the next eight documents in the account book (docs. III-A–1 through III-A–8) were submitted to the court by the commissioners as part of or in support of Schedule A. GW next copied schedules B and C. Schedule B is the general account of the estate (doc. III-B). The account develops the estate’s net worth and divides the total into thirds. Schedule C consists of the three separate accounts of the heirs (docs. III-C–1, III-C–2, and III-C–3). They credit each heir with one-third share of the estate less the appraised value of slaves and other personal property already assigned to him or her. The documents in the three schedules copied by GW in his Guardian Account Book and presented here contain all the data the court would have needed in 1759 to determine the net worth of the estate and to divide the slaves and other appraised assets between the heirs. It may be assumed that the attorney John Mercer assembled or prepared all of these documents. Left untouched in the initial division of the estate, in 1759, were the financial assets, or “estate balance,” comprising over one-half the reported net worth of the estate. To complete the division of the estate and reach a final settlement, the court-appointed commissioners in the fall of 1761 submitted to the General Court a report with supporting documents. GW copied in his Guardian Account Book this report of the commissioners (doc. IV), a general estate account for 1758–59 (doc. IV-A), and separate accounts 1759–61 for John Parke Custis (doc. IV-B) and Martha Parke Custis (doc. IV-C). GW also copied the court order of 21 Oct. 1761 appointing him guardian of the two Custis children. He did not enter in the Guardian Account Book an account for Martha Washington, the third heir, although the commissioners must have submitted one to the court. GW may have entered it instead in a missing account book for the dower property (see Appointment as Guardian, 21 Oct. 1761). The entry for the estate account in General Ledger AGeneral Ledger A, 1750–1772. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio which would have been a source for the entry in a dower account book, is printed here in its place as document IV-D. The intention is to print here every document found that seems directly related to the settlement of Daniel Parke Custis’s estate 1759–61 even if GW did not copy it in the Guardian Account Book. Five such
  
  documents in GW’s or John Mercer’s hand (in one instance in Joseph Valentine’s) are in the Custis Papers in the Virginia Historical Society and are included as appendices A to E. Also in the Custis Papers (ViHi) are copies in either GW’s or Mercer’s hand virtually identical to those GW made in the Guardian Account Book of documents III-A–2, III-A–5, and III-A–8, of the general estate account of Schedule B (doc. III-B), and the individual accounts of Schedule C (docs. III-C–1, III-C–2, and III-C–3). In the cases where the copy in the Custis Papers is more legible than the Account Book copy, the Custis Papers copy has been printed. Where a word or words, or figures, in the copy of the manuscript being printed are mutilated or illegible, usually either parallel material from the other manuscript copy of that document has been inserted in angle brackets or pertinent material from derivative or closely related documents has been inserted in square brackets. Appendix F is in DLC:GW. The supervision of the Custis property and the management of its assets for his wife and her children were one of GW’s main concerns from the time of his marriage in 1759 until he left Mount Vernon for Boston to take command of the Continental army in 1775. After the Revolution his dower holdings continued to be both a boon and a burden as his accounts and correspondence reveal. 